Citation Nr: 0317460	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  That decision, in pertinent part, denied that 
new and material evidence had been presented to reopen a 
claim for service connection for peptic ulcer disease.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in July 1999.  In a 
February 2000 decision, the Board found that new and material 
evidence had been presented to reopen a claim for service 
connection for peptic ulcer disease.  The reopened claim was 
remanded to the RO for further development.


FINDING OF FACT

The claim for entitlement to service connection for peptic 
ulcer disease was granted in an October 2002 rating decision, 
which was noted by the veteran's representative in a 
communication received on June 24, 2003.


CONCLUSION OF LAW

The appeal for entitlement to service connection for peptic 
ulcer disease fails to allege specific error of fact or law.  
38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  The 
requested benefit sought on appeal was granted by the 
Cleveland, Ohio RO Tiger Team Remand Unit in an October 2002 
decision.  Hence there remain no allegations of errors of 
fact or law for appellate consideration.  Stated otherwise, 
there is no "justiciable case or controversy" before the 
Board.  Accordingly, the Board does not have jurisdiction to 
review the matter on appeal and the issue is dismissed 
without prejudice.


ORDER

The appeal for entitlement to service connection for peptic 
ulcer disease is dismissed.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

